       Case 1:15-cv-12857-PBS Document 248 Filed 10/22/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                      )
SECURITIES AND EXCHANGE COMMISSION, )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Case No. I :15-cv-12857-PBS
                                                      )
DFRF ENTERPRISES LLC,                                 )
DFRF ENTERPRISES, LLC,                                )
DANIEL FERNANDES ROJO FILHO,                          )
WANDERLEY M. DALMAN,                                  )
GASPAR C. JESUS,                                      )
EDUARDO N. DA SILVA,                                  )
HERIBERTO C. PEREZ FILHO,                             )
JEFFREY A. FELDMAN and                                )
ROMILDO DA CUNHA,                                     )
                                                      )
                       Defendants.                    )




                                            lfmtpesedJ
                   FINAL JUDGMENT OF PERMANENT INJUNCTION
                            AND OTHER RELIEF AS TO
                        DEFENDANT EDUARDO N. DA SILVA

       Plaintiff Securities and Exchange Commission ("the Commission") having filed a

Complaint on June 30, 2015; the Court having entered a default against defendant Eduardo N.

Da Silva ("Da Silva") pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

(Dkt. #236); and the Court having determined that Da Silva is not an infant or incompetent

person and is not in the military service of the United States:


                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Da Silva is

permanently restrained and enjoined from violating, directly or indirectly, Section IO(b) of the
      Case 1:15-cv-12857-PBS Document 248 Filed 10/22/19 Page 2 of 6




Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. §78j(b)] and Rule l0b-5

promulgated thereunder [17 C.F.R. §240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise:

(a) Da Silva's agents, servants, employees, and attorneys; and (b) other persons in active concert

or participation with Da Silva or with anyone described in (a).


                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Da Silva is permanently restrained and enjoined from violating Section l 7(a) of the Securities

Act of 1933 (the "Securities Act") [15 U.S.C. §77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

                                                  2
      Case 1:15-cv-12857-PBS Document 248 Filed 10/22/19 Page 3 of 6




       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise:

(a) Da Silva's agents, servants, employees, and attorneys; and (b) other persons in active concert

or participation with Da Silva or with anyone described in (a).


                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Da Silva is permanently restrained and enjoined from violating Section 5 of the Securities Act

[15 U.S.C. §77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or




                                                  3
      Case 1:15-cv-12857-PBS Document 248 Filed 10/22/19 Page 4 of 6




               instruments oftransportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. §77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice ofthis Final Judgment by personal service or otherwise:

(a) Da Silva's agents, servants, employees, and attorneys; and (b) other persons in active concert

or participation with Da Silva or with anyone described in (a).


                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Da Silva is liable for disgorgement of$222,755, representing profits gained as a result of the

conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

$43,251, for a total disgorgement obligation of$266,006, and is also liable for a civil penalty in

the amount of$ I �O, ooo       pursuant to Section 20(d) of the Securities Act [15 U.S.C. §77t(d)]

and Section 21(d)(3) of the Exchange Act [15 U.S.C. §78u(d)(3)].



                                                  4
      Case 1:15-cv-12857-PBS Document 248 Filed 10/22/19 Page 5 of 6




       Da Silva may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Da Silva may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

               Enterprise Services Center
               Accounts Receivable Branch
               6500 South MacArthur Boulevard
               Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, the name of

this Court, and Da Silva's name as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Da Silva shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Da Silva relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to him.

       The Commission shall hold the funds (collectively, the "Fund") and may propose a plan

to distribute the Fund subject to the Court's approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff detennines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

        The Commission may enforce the Court's judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

                                                   5
                     Case 1:15-cv-12857-PBS Document 248 Filed 10/22/19 Page 6 of 6


'·   \   ..
              law) at any time after 30 days following entry of this Final Judgment. Da Silva shall pay post­

              judgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961.


                                                               V.

                     IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that this

              Court shall retain jurisdiction over Da Silva as a party to this matter for all purposes, including

              the implementation and enforcement of this Final Judgment.


                                                               VI.

                     IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that, there

              being no just reason for delay, the Clerk shall enter this Final Judgment forthwith and without

              further notice, pursuant to Rule 54(b) of the Fed� of Civil Procedure.

                                                                \j-;;_
                                                                    cac:         R (1,
                                                                                   ��
                                                             UNITED STATES DISTRICT JUDGE

                            /o/
                            22- 2019
              Dated: ---'------'




                                                                6
